Case 19-24682-GLT   Doc 80-2 Filed 09/18/20     Entered 09/18/20 22:05:39   Desc
                    Exhibit Agreement of Sale   Page 1 of 6
Case 19-24682-GLT   Doc 80-2 Filed 09/18/20     Entered 09/18/20 22:05:39   Desc
                    Exhibit Agreement of Sale   Page 2 of 6
Case 19-24682-GLT   Doc 80-2 Filed 09/18/20     Entered 09/18/20 22:05:39   Desc
                    Exhibit Agreement of Sale   Page 3 of 6
Case 19-24682-GLT   Doc 80-2 Filed 09/18/20     Entered 09/18/20 22:05:39   Desc
                    Exhibit Agreement of Sale   Page 4 of 6
Case 19-24682-GLT   Doc 80-2 Filed 09/18/20     Entered 09/18/20 22:05:39   Desc
                    Exhibit Agreement of Sale   Page 5 of 6
Case 19-24682-GLT   Doc 80-2 Filed 09/18/20     Entered 09/18/20 22:05:39   Desc
                    Exhibit Agreement of Sale   Page 6 of 6
